                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA
UNITED STATES OF AMERICA,                     )          CASE NO. 8:19CR0237
                                              )
                      Plaintiff,              )
                                              )          MOTION TO RESTRICT
v.                                            )
                                              )
RODNEY RANDOLPH,                              )
                                              )
                      Defendant.              )

       The Defendant intends to file a “Restricted Motion to Reconsider Detention” which contains

personal information about him and is protected from public viewing in accordance with the law.

       WHEREFORE, the Defendant requests the Court grant an order allowing him to file the

above-referenced document restricted pursuant to the E-Government Act.

       DATED this 24th day of February, 2020.

                                                    RODNEY RANDOLPH, Defendant,


                                            By:      s/ Julie B. Hansen
                                                    JULIE B. HANSEN
                                                    Assistant Federal Public Defender
                                                    222 South 15th Street, Suite 300N
                                                    Omaha, NE 68102
                                                    (402) 221-7896
                                                    Fax: (402) 221-7884
                                                    e-mail: julie_b_hansen@fd.org
